DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the patent application filed on May 5, 2020. 
Claims 21-42 are currently pending and have been examined.
Claims 1-20 have been cancelled by the applicant. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Christine Huynh.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 5, 2020 and September 23, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:
[0006] - [0025] refers to claim numbers that have been canceled by the applicant. It is recommended to correct these paragraphs to either state the current claim numbers or correct these paragraphs to not state any claim numbers.   
In [0020], “incluing” should be “including”. 


Claim Objections
Claims 24-25 and 28-29 are objected to because of the following informalities: 
Claims 24 and 25 recite the same claim limitations and claim dependencies. Examiner is unsure if applicant had claim 24 and 25 identical on purpose. 
Claim 28 is it dependent on itself, stating “according to claim 28”. Examiner is unsure if applicant had claim 28 dependent on claim 28 on purpose. 
Claims 28 and 29 recite the same claim limitations and claim dependencies. Examiner is unsure if applicant had claim 24 and 25 identical on purpose. 
Clarification and appropriate correction is required.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 26-27, 33, 38-39, and 41-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chatterjee (WO 2017198696 A2). 
Regarding claim 21-23, 26-27, 33, 38-39, and 41-42: 
With respect to claim 21, Chatterjee teaches: 
selecting a candidate of an article transfer place performed between an unmanned aerial vehicle and the unmanned ground vehicle, or a candidate of a landing place for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201, a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
performing a movement control of the unmanned ground vehicle on the basis of the information of the candidate; (“instructing the unmanned aerial vehicle to land on the unmanned ground vehicle using a close-range landing mechanism when the unmanned aerial vehicle is capable of detecting the unmanned ground vehicle.” [0010], para. 3) 

With respect to claim 41, Chatterjee teaches: 
at least one memory configured to store computer program code; (“they also comprise a processor and a memory unit capable of executing program code.” [0013]) 
at least one processor configured to access the computer program code and operate as instructed by the computer program code; (“they also comprise a processor and a memory unit capable of executing program code.” [0013], “Computing a set of approximate landing locations 
selection code configured to cause at least one of the at least one processor to select a candidate for an article transfer place performed between the unmanned aerial vehicle and the unmanned ground vehicle, or a candidate for a landing place for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201 , a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
movement control code configured to cause at least one of the at least one processor to cause the unmanned ground vehicle to perform a movement control on the basis of information of the candidate; (“(iii) control the landing of the unmanned aerial vehicle on one of the unmanned ground vehicles by: computing a set of approximate landing locations for the unmanned aerial vehicle; receiving parameters related to the unmanned ground vehicles from the respective unmanned vehicles; selecting one of the approximate landing locations as the most appropriate approximate landing location based on the parameters and selection criteria;… and instructing the unmanned aerial vehicle to land…” [0010], para. 3) 

With respect to claim 42
selecting a candidate of an article transfer place performed between the unmanned aerial vehicle and the unmanned ground vehicle, or a candidate of a landing place for the unmanned aerial vehicle to land on the unmanned ground vehicle; (“Fig. 5 shows the different steps of the landing on a UGV. At step 201 , a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 
determining the article transfer place or the landing place with reference to the candidate; (“a set of approximate landing locations are computed by the software platform. At step 202 parameters related to the moving UGVs are received by the software platform. At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics” [0037]) 
causing the unmanned aerial vehicle to fly to the determined article transfer place or landing place; (“instructing the unmanned aerial vehicle to land on the unmanned ground vehicle using a close-range landing mechanism when the unmanned aerial vehicle is capable of detecting the unmanned ground vehicle.” [0010], para. 3) 

With respect to claim 22, Chatterjee as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate is selected on the basis of information obtained from first sensing performed by the unmanned aerial vehicle in flight; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]. “autonomous data collection and monitoring of indicators relevant to the data captured using the sensors on said unmanned aerial vehicles” [0010], para. 15) 

With respect to claim 23, Chatterjee as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches determining the article transfer place or the landing place with reference to the candidate; (“a set of approximate landing locations are computed by the software platform… further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]) 

With respect to claim 26, Chatterjee as shown in the rejection above, discloses the limitations of claim 23. 
Chatterjee teaches the UAV and UGV system for package transport of claim 23. Chatterjee further teaches the article transfer place or the landing place is determined on the basis of information obtained from second sensing performed by the unmanned ground vehicle; (“the vehicle will have a set of sensors to observe the environment, and will either autonomously make decisions about its behaviour, receive instructions autonomously from the remote software” [0035], “receiving at least one parameter related to the unmanned ground vehicles; selecting one of the approximate landing locations as the most appropriate approximate landing location of one of the plurality of unmanned ground vehicles… The at least one parameter may include the number of unmanned aerial vehicles currently landed on one of the plurality of unmanned ground vehicle… The selection criteria may include selecting an unmanned ground vehicle with available landing space. The method may comprise detecting a distance between the unmanned aerial vehicle and each of the unmanned ground vehicles” [0010] para. 6) 

With respect to claim 27, Chatterjee as shown in the rejection above, discloses the limitations of claim 26. 
Chatterjee teaches the UAV and UGV system for package transport of claim 26. Chatterjee further teaches the article transfer place or the landing place is determined on the basis of the information obtained from the second sensing while the unmanned ground vehicle is moving according to the movement control; (“the vehicle will have a set of sensors to observe the environment, and will either autonomously make decisions about its behaviour, receive instructions autonomously from the remote software” [0035], “The at least one parameter may include the location of one of the plurality of unmanned ground vehicles… The at least one parameter may include the number of unmanned aerial vehicles currently landed on one of the plurality of unmanned ground vehicle… The selection criteria may include selecting an unmanned ground vehicle with available landing space. The method may comprise detecting a distance between the unmanned aerial vehicle and each of the unmanned ground vehicles” [0010] para. 6)) 

With respect to claim 38, Chatterjee as shown in the rejection above, discloses the limitations of claim 23. 
Chatterjee teaches the UAV and UGV system for package transport of claim 23. Chatterjee further teaches further comprising causing the unmanned aerial vehicle to fly to the determined article transfer place or landing place; (“(iii) control the landing of the unmanned aerial vehicle on one of the unmanned ground vehicles by:… selecting one of the approximate landing locations as the most appropriate approximate landing location based on the parameters and selection criteria; instructing the unmanned aerial vehicle to navigate to the selected approximate landing location;… and instructing the unmanned aerial vehicle to land…” [0010], para. 3) 

With respect to claim 39, Chatterjee as shown in the rejection above, discloses the limitations of claim 23. 
Chatterjee teaches the UAV and UGV system for package transport of claim 23. Chatterjee further teaches further comprising causing the unmanned aerial vehicle and the unmanned ground vehicle to perform an article transfer at the determined article transfer place or landing place; (“The unmanned aerial vehicles (102) and unmanned ground vehicles (103) may perform collision avoidance and flight safety management (e.g. keep a safety distance to other UAVs) and perform precision take off from a landing platform of a moving UGV and landing on a landing platform of a moving UGV and perform on- demand object pick-up/drop-off” [0025]) 

With respect to claim 33
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate of the article transfer place or the candidate of the landing place is determined on the basis of a past transfer history or a past landing history; (“the plurality of unmanned aerial vehicles configured to operate based on a predefined route received from the second software component, or a route constructed on the fly by any of the previous physical devices or the intelligent software platform or a modification of an existing planned route on the fly” [0010], para. 11) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 28-29, 32, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (WO 2017198696 A2) in view of Harris et al. (US 10395544 B1).
Regarding claims 28-29, 32, and 40: 
With respect to claim 28, Chatterjee teaches: 
the article transfer place or the landing place is determined on the basis of information obtained from third sensing performed by a sensor installed on the ground; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]”) 
While Chatterjee teaches an article transfer place determined by parameters that are found using sensors, it does not teach sensors installed on the ground. Harris teaches (“The marker can include a display to provide messages to the user 136 and the UAV, speakers and/or lights to communicate with the user 136, and one or more sensors to provide information to the user 136 and/or an approaching UAV.” (13) The marker is a landing place on the ground.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Harris’ sensors so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)). 

With respect to claim 29, Chatterjee in combination with Harris, as shown in the rejection above, discloses the limitations of claim 28. 
The combination of Chatterjee and Harris teaches the UAV, UGV, and sensor system for package transport of claim 28. Chatterjee further teaches the article transfer place or the landing place is determined on the basis of information obtained from third sensing performed by a sensor installed on the ground; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]”) 
While Chatterjee teaches an article transfer place determined by parameters that are found using sensors, it does not teach sensors installed on the ground. Harris teaches (“The marker can include a display to provide messages to the user 136 and the UAV, speakers and/or lights to communicate with the user 136, and one or more sensors to provide information to the user 136 and/or an approaching UAV.” (13) The marker is a landing place on the ground.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Harris’ sensors so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)).

With respect to claim 40, Chatterjee, as shown in the rejection above, discloses the limitations of claim 23. 
Chatterjee teaches the UAV and UGV system for package transport of claim 23. Chatterjee does not teach but Harris teaches further comprising outputting an alarm in a case where an approach of a moving object to the determined article transfer place or landing place is detected; (“On approach, the marker 130 may alternate between a pattern for guiding the UAV 104, an estimated time of arrival (ETA) message for the person, and a warning light for the person to keep clear of the landing zone 128, among other things. In some examples, one or play a message over the speakers 206, flash the lights 208, or use other audio or visual warnings to warn the user 136 to stay back.” (82)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Harris’ ground system so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)).

With respect to claim 32, Chatterjee, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee further teaches the candidate for the article transfer place or the candidate for the landing place is selected on the basis of information obtained from third sensing performed by a sensor installed on the ground; (“At step 203, the UAV receives instructions to navigate to said parameters by first detecting a distance between itself and all moving UGVs (step 204), further selecting a landing location based on a heuristics, such as closest landing distance or safest landing distance (step 205)” [0037]”) 
While Chatterjee teaches an article transfer place determined by parameters that are found using sensors, it does not teach sensors installed on the ground. Harris teaches (“The marker can include a display to provide messages to the user 136 and the UAV, speakers and/or lights to communicate with one or more sensors to provide information to the user 136 and/or an approaching UAV.” (13) The marker is a landing place on the ground.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Harris’ sensors so (“the UAV 104, central control 110, and marker 130 can be in communication to provide periodic or real-time updates of local weather, landing zone 128, and other conditions to increase the efficiency of the delivery system 100.” See Harris (73)).

Claims 24-25, 30-31, and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (WO 2017198696 A2) in view of Jamjoom et al. (US 9792576 B1). 
Regarding claims 24-25, 30-31, and 34-37: 
With respect to claims 24-25, Chatterjee, as shown in the rejection above, discloses the limitations of claim 23. 
Chatterjee teaches the UAV and UGV system for package transport of claim 23. Chatterjee does not teach but Jamjoom teaches a search is made for a space where the unmanned ground vehicle can stop for a predetermined time or more with reference to the candidate, and the searched space or a point in the searched space is determined as the article transfer place or the landing place; (“Generally, for example, based on determining the time the drone is to arrive at the rendezvous point (return location in the schedule (End(d)) and the current location of the truck, speed for the truck may be computed so that the truck arrives at the rendezvous point at the same or substantially same time (e.g., within a threshold range of time) as the drone. This may occur, for example, if the delivery truck from where a drone was dispatched could not stay stationary at the dropoff point, but was circling or moving around the area while 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9)).

With respect to claim 30, Chatterjee, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee does not teach but Jamjoom teaches a search is made for a space where the unmanned ground vehicle can stop for a predetermined time or more, and the searched space or a point in the searched space is selected as the candidate; (“Generally, for example, based on determining the time the drone is to arrive at the rendezvous point (return location in the schedule (End(d)) and the current location of the truck, speed for the truck may be computed so that the truck arrives at the rendezvous point at the same or substantially same time (e.g., within a threshold range of time) as the drone. This may occur, for example, if the delivery truck from where a drone was dispatched could not stay stationary at the dropoff point, but was circling or moving around the area while waiting for the drone to complete its delivery.” (38)) Which shows that the ground vehicle can compute a rendezvous point with a UAV with regards to a time frame. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9)).

With respect to claim 31, Chatterjee, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee does not teach but Jamjoom teaches a search is made for a space in which an obstacle to an article transfer or to the landing does not exist on the ground and in the sky, and the searched space or a point in the searched space is selected as the candidate; (“the drones' ETAs to their respective package dropoff destinations and then to the truck may be estimated based on speed, distance, wind condition, and obstacles that must be flown around” (39)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 34, Chatterjee, as shown in the rejection above, discloses the limitations of claim 21. 
Chatterjee teaches the UAV and UGV system for package transport of claim 21. Chatterjee does not teach but Jamjoom teaches a plurality of candidates for the article transfer place or the landing place is selected, and wherein the unmanned ground vehicle is controlled to move in an order of the candidates according to a predetermined criterion; (“the trucks are dispatched to a location considering the final destinations of the packages the trucks are transporting, with last hop delivery to be completed by one or more of the drones. A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8)) This shows that the optimization technique considers various parameters such as distance, to control the ground vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 35, Chatterjee in combination with Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
The combination of Chatterjee and Jamjoom teaches the UAV and UGV system for package transport and drop off of claim 34. Chatterjee does not teach but Jamjoom further teaches the unmanned ground vehicle is controlled to move in an order of the candidates near to a delivery destination of the article; (“the trucks are dispatched to a location considering the final destinations of the packages the trucks are transporting, with last hop delivery to be completed by one or more of the drones. A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account… the relative adjacency 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 36, Chatterjee in combination with Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
The combination of Chatterjee and Jamjoom teaches the UAV and UGV system for package transport and drop off of claim 34. Chatterjee does not teach but Jamjoom further teaches the unmanned ground vehicle is controlled to move in an order of the candidates near a current position of the unmanned ground vehicle; (“the trucks are dispatched to a location considering the final destinations of the packages the trucks are transporting, with last hop delivery to be completed by one or more of the drones. A dropoff location (where a delivery truck is destined and from where a drone takes off to make a delivery to a final destination of a package) may be determined by an optimization algorithm, which may take into account… the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.” (8)) This shows that the optimization technique considers 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

With respect to claim 37, Chatterjee in combination with Jamjoom, as shown in the rejection above, discloses the limitations of claim 34. 
The combination of Chatterjee and Jamjoom teaches the UAV and UGV system for package transport and drop off of claim 34. Chatterjee does not teach but Jamjoom further teaches further comprising causing the unmanned ground vehicle is controlled to move in a moving order according to a density of the plurality of candidates; (“One of several clustering techniques may be applied to identify optimal dropoff points, for example, two-dimensional (2D) spatial clustering on GPS coordinates of package destination location.” (9), “One or more of various known optimization methods may be employed to implement an optimization for determining the location a delivery truck is to be routed to, also a dropoff point for a drone. For example, Spectral Clustering, clustering by Modularity Maximization, or other methods of geographic location clustering can be used to find initial truck delivery points.” (10)) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Chatterjee’s UAV package transport system with Jamjoom’s drop off system so (“assignment of delivery trucks to drone takeoff locations is based on identification of optimal truck delivery points.” See Jamjoom (9) and to “use one or more optimization techniques to produce a schedule of which drones deliver which packages from which trucks, and the route trucks should follow.” See Jamjoom (5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants disclosure. 
Willison (US 9701408 B1) is pertinent because (“At 708, the process 700 determines a flight plan to navigate to the delivery location. In some examples, determining the flight plan may be performed by the navigation module 504. Determining the flight plan may include accessing parcel data to determine a route from a beginning point to the delivery location that avoids critical areas. In some examples, the route may include one or more waypoints between the beginning point and the delivery location. The way points may be used by the UAV for navigation purposes. In some examples, the critical areas may be areas over which the UAV flight is restricted or avoids. In some examples, determination of the critical areas may include a time dimension.” (56), “Each of the landing locations may be determined in a manner that considers openness of the landing location, area of the landing location, and slope of the landing location. The openness of the landing location may correspond to the landing location having open air (i.e., unobstructed airspace) directly above the landing location (i.e., no obstacles such as trees, power lines, bridges, homes, or any other obstacles located above the landing location).” (13))  which pertains to a UAV delivery system that determines an appropriate landing area using parameters including time, area density, and obstacles to avoid.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662